At the outset, on behalf of the President of Angola, Mr. José Eduardo dos Santos, I would like to congratulate His Excellency Mr. Mogens Lykketoft on his election to the presidency of the General Assembly. I also congratulate His Excellency Mr. Sam Kutesa, the outgoing President, on the capable manner in which he led the work of the Assembly at the sixty-ninth session. In addition, I commend the Secretary-General for his continued commitment to finding solutions to the complex issues that trouble the international community.
The objective of the San Francisco Conference was to build a world based on international law and to seek peaceful solutions to international disputes. Over the course of 70 years, we have seen progress and setbacks. Remarkable progress has been made in the area of decolonization, which is reflected in the number of countries that now constitute the United Nations family. However, there has been no success with regard to collective security, an issue that led to the creation of the United Nations and that remains at the heart of its concerns. We must reflect together on the role and future of the United Nations. We need an Organization capable of promoting peace and international security, of acting quickly and effectively in conflict situations, and of addressing current and emerging challenges.
By adopting the 2030 Agenda for Sustainable Development (resolution 70/1), States Members of the United Nations reaffirmed as absolute priorities the eradication of poverty and hunger, the promotion of social and economic development, the protection of the rights of all, gender equality, women’s empowerment, the environment, access to quality services and special attention to vulnerable groups.
The 2030 Agenda reasserts the principle of the United Nations Conference on Sustainable Development that it is possible to promote global and sustainable development and establishes universal Goals that highlight the need for cooperation among peoples and a common path for humankind. It calls for a global partnership and for commitments from all parties to mitigating the adverse consequences of climate change, eradicating poverty and extreme poverty, and creating opportunities for all. I reiterate
Angola’s commitment to taking appropriate measures to strengthen the Organization’s development agenda.
In the near future, the United Nations will also be involved in the review of three very important processes: women and peace and security, peacekeeping operations and the peacebuilding architecture.
As I stated before, the ideal that guided the creation of the United Nations 70 years ago — to save succeeding generations from the scourge of war — has not yet been achieved. People around the world expect the leaders of the 193 nations represented here to join in a collective effort to find appropriate solutions to the serious and multiple challenges that the people of the world face. As we commemorate this anniversary, we bear in mind the role and responsibilities of the United Nations as the pre-eminent forum for finding solutions to international problems, preserving peace, strengthening collective security and renouncing the use of force in international relations, respecting the sovereignty of States, defending and promoting human rights and reaffirming the rule of law as a fundamental principle of the international system.
This occasion should provide an additional incentive to accelerate reforms aimed at revitalizing the United Nations system, in particular the Security Council, by extending the number of its permanent and non-permanent members, thereby making this body more representative and better equipped to address the challenges and opportunities that the world faces. Angola reaffirms the right of the African continent to be represented among the permanent members of the Security Council.
The forced displacement of thousands of human beings presents a heartbreaking picture of human degradation that offends human dignity. It requires an immediate and comprehensive response by the international community.
In the coming month of November, Angola will celebrate the fortieth anniversary of its national independence in an environment of peace, tolerance and reconciliation — a direct result of the will of the Angolan people to work together to achieve higher levels of economic growth and greater social inclusion, progress and well-being for all in a more democratic, prosperous and modern country.
Despite the adverse global environment, the Government of Angola remains committed to sustained growth. To that end, it is implementing its national
14/55 15-29658

01/10/2015 A/70/PV.22
development plan, which aims to rehabilitate and modernize economic and social infrastructure, promote public and private investment, and improve vocational and skills training and human resources management.
The rise in terrorist activities perpetrated by extremist groups in Africa and elsewhere in the world is a serious security problem and one that calls for a global coalition to combat this scourge. The creation of the Multinational Joint Task Force, involving the countries of the Lake Chad Basin and Benin, is an example of the sort of collective response that deserves the support of the international community in order to purge the African continent of the terrorism that has caused such enormous suffering to its people.
The situation in the Central African Republic remains a challenge from the point of view of political and socioeconomic stability and domestic security. Angola supports the efforts of the transitional Government to restore public order and restructure State institutions and encourages all the parties to respect the commitments made in the Bangui Forum as a fundamental prerequisite for attaining an inclusive, peaceful and transparent electoral process.
We welcome the recent compromise reached between the Government of South Sudan and the armed opposition, mediated by the Intergovernmental Authority on Development and other international partners, to resolve the crisis plaguing the country. We encourage the parties to the Agreement to honour their commitments and the international community to maintain its support for the peace process.
In Guinea-Bissau, with the institutional crisis now overcome, recent political developments augur well for economic growth and political and social stabilization. We appeal to all Guinean political and social actors to display the utmost sense of responsibility, and we urge the international community to continue to fulfil the promises made at the donors’ conference in Brussels.
The question of Western Sahara continues to concern us, in view of the need for the Saharan people to exercise their right to self-determination. We call on the parties to continue negotiations and to find a mutually acceptable solution within the framework of the Charter of the United Nations and the relevant Security Council resolutions.
We are concerned about the business-as-usual mindset that prevails in the process of finding a solution to the Israeli-Palestinian conflict. We advocate a
resumption of negotiations leading to a lasting solution, based on two States living side by side in peace and security.
The conflicts in Libya, Syria and Iraq require fast responses, given the serious humanitarian consequences resulting from them. The causes of these conflicts lie in the serious violations of the basic rights of the people of these countries and in external interference, with attempted coups or changes of regime and the artificial imposition of democracy from outside having tragic and disastrous consequences.
Angola warmly welcomes the agreement concluded by the six Powers and the European Union with the Islamic Republic of Iran on the Iranian nuclear programme. That outcome is evidence that any dispute, however difficult and complex, may have a political solution and is particularly notable in the case of a region where diplomacy has, in recent decades, been systematically passed over.
Angola is closely following the normalization of the diplomatic relations between the United States of America and Cuba, which is a welcome development. However, Angola emphasizes the need to put an end to the economic, financial and commercial embargo against Cuba, which limits the right of the Cuban people to development and is contrary to the principles and rules of international law.
The Republic of Angola currently holds the presidency of the International Conference on the Great Lakes Region and has been engaged in seeking solutions to the problems affecting the region, both bilaterally and multilaterally, as well as in the Security Council and the African Union Peace and Security Council. In this context, we reiterate our determination to continue to support and promote dialogue, peace, security and stability in Central Africa and throughout the Great Lakes region.
Aware of its responsibilities in an international context that is becoming increasingly fluid and complex, and aware of the security challenges that the States bordering the Gulf of Guinea face, the Angolan Government, with the support of the United States of America and Italy, will host an international conference on maritime and energy security in the coming days in Luanda in order to contribute to a response to threats of terrorism and piracy in the Gulf of Guinea.
Climate change is one of the greatest challenges facing humankind. For this reason, adopting a protocol
15-29658 15/55

A/70/PV.22 01/10/2015
to govern the global action to protect the climate system at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change is of the highest importance. This agreement should include a commitment to limiting the increase in average global temperatures to 1.5°C by the end of the century. Likewise, the new agreement must include models of sharing enabling tools to protect the right to development and strengthen resilience in developing countries.
Finally, I wish to reaffirm the importance that my country places on the role of multilateralism in solving global problems by finding realistic and bold solutions through concertation, in accordance with a logic of shared responsibilities and benefits and in fulfilment of the legitimate interests of all, We call on all Member States to renew their confidence in the ability of the United Nations to strengthen international dialogue as a key element of the culture of peace, respect for differences between peoples and conflict prevention, which are the very foundations of the progress and development to which all the peoples of the world are entitled.
